DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 06/15/2022. Claim 15 is currently pending, with claims 1-14 and 18-23 withdrawn and claims 16-17 cancelled by the applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossbeck (US Patent 6295673).

Regarding Claim 15, Mossbeck discloses a method for manufacturing (abstract) a bagged spring bed core (24-Fig. 3), with a side connected to a strip-shaped material (16-Fig. 3), comprising: 
respectively providing a bagged spring string (24, 26-Fig. 3) and the strip-shaped material (16-Fig. 3); 
superposing and connecting the bagged spring string to the strip-shaped material (Fig. 3, string 24 is a series of superposing and connected springs 26 in a row), 
cutting the bagged spring string connected to the strip-shaped material into a predetermined length (Fig. 3, springs 26 are cut into a series of four springs); and 
forming a bagged spring bed core by bonding and combining a plurality of the bagged spring strings each connected to the strip-shaped material side by side (Fig. 3. string 24 comprises a series of springs 26 connected to each other by material 16), or (examiner choses the first bed core assembly) by staggering and bonding a plurality of the bagged spring strings each connected to the strip-shaped material with common bagged spring strings; the strip-shaped material is bonded to a side of the bagged spring string (Fig. 3, material 16 is on one side of string 24), and two ends of the strip-shaped material are fixed at a head end (Fig. 3, one end of string 24 is the head) and a tail end (Fig. 3, the opposing end of string 24 to the head) of the bagged spring string, respectively (Fig. 1, material 16 encompasses springs 26 from the head and tail end); when the bagged spring string is bonded to the strip-shaped material (Fig. 3, material 16 is adhered to string 24), the bagged spring string is adjusted so that individual springs therein are adjacent to each other (Fig. 1, string 24 has coils 26 adjacent to one another), and the strip-shaped material is stretched to make the strip-shaped material in a tightened state (Fig. 1, material 16 is in an tightened state when adhered to spring 26 in order to maintain designated spacing between each coil spring 26 while forming string 24).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument (page 9, 2nd paragraph) that:
 “Mossbeck does not disclose or teach the technical features of "by staggering and bonding a plurality of the bagged spring strings each connected to the strip-shaped material with common bagged spring strings; wherein the strip-shaped material is bonded to a side of the bagged spring string, and two ends of the strip-shaped material are fixed at the head end and the tail end of the bagged spring string, respectively; when the bagged spring string is bonded to the strip-shaped material, the bagged spring string is adjusted so that individual springs therein are adjacent to each other, and the strip-shaped material is stretched to make the strip-shaped material in a tightened state" as required by amended claim 15”.
The examiner disagrees, as detail above in the rejection of claim 15, for the following reasons:
The claim language recites a bagged spring bed core is formed by two different methods because the line 8 recites “or” to distinguish between the two methods, as such, the examiner as chosen “forming a bagged spring bed core by bonding and combining a plurality of the bagged spring strings each connected to the strip-shaped material side by side” for examination and not “staggering and bonding a plurality of the bagged spring strings each connected to the strip-shaped material with common bagged spring strings” because of the “or” recitation;
“wherein the strip-shaped material is bonded to a side of the bagged spring string”, the claim language only requires the material to a bonded to a side of the bagged spring, with no further designation on how the material is applied to the bagged spring;
“two ends of the strip-shaped material are fixed at the head end and the tail end of the bagged spring string”, the claim language requires a plurality of bagged springs which are fixed to a material which one may designate the head and tail of the plurality of bagged springs; and
“when the bagged spring string is bonded to the strip-shaped material, the bagged spring string is adjusted so that individual springs therein are adjacent to each other, and the strip-shaped material is stretched to make the strip-shaped material in a tightened state”, the claim language requires a plurality of bagged springs formed into a string of bagged springs, wherein the bagged springs forming the string are adjacent to one another and as claimed, and material 16 is in an tightened state so to adhere material 16 to spring 26 in order to maintain designated spacing between each coil spring 26 while forming sting 24. Further note that when material 16 is unwound, some form of tension and therefore tightening must be present.
Regarding applicant’s argument (page 11, 2nd paragraph) that:
“Mossbeck does not disclose or teach the technical feature of "by staggering and bonding a plurality of the bagged spring strings each connected to the strip-shaped material with common bagged spring strings" in amended claim 15”.
The examiner disagrees as detailed above.
Regarding applicant’s argument (page 12, 1st paragraph) that:
“Mossbeck does not disclose that the strip-shaped material is in a tightened state at both ends and fixed by welding”.
The examiner disagrees as detailed above regarding the strip-shaped material in a tightened condition and claim 15 does not recite the ends being fixed by welding.
Regarding applicant’s argument (page 12, 1st paragraph) that:
“Mossbeck does not disclose or teach the technical features of "two ends of the strip-shaped material are fixed at the head end and the tail end of the bagged spring string, respectively; when the bagged spring string is bonded to the strip-shaped material, the bagged spring string is adjusted so that individual springs therein are adjacent to each other, and the strip-shaped material is stretched to make the strip- shaped material in a tightened state" as required by amended claim 15”.
The examiner disagrees as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/23/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731